DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 (f) Interpretation
The applicant knowledge the 35 U.S.C 112 (f) interpretation of claims 22-23 and agrees with the 35 U.S.C 112 (f) interpretation of claims 22-23.

Response to Arguments
Applicant’s arguments, see Remark, filed 07/06/2022, with respect to claims 1-27 have been fully considered and are persuasive.  The rejection of claims 1-27 has been withdrawn. 

Claims 7, 14, and 21 have been cancelled. 

Allowable Subject Matter
Claims 1-6, 8-13, 15-20, and 22-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images as either generated by the image simulator or captured in the real environment; and
a loss identifier to calculate an overall loss value based on a scene reconstruction loss value in combination with a cross-entropy loss value, the scene reconstruction loss value calculated based on differences between pairs of the respective ones of the simulated images and the corresponding respective ones of the captured digital images, the cross-entropy loss value calculated based on whether the discriminator is able to correctly classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images”.

Regarding to claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images as either having been generated based on the 3D model or captured in the real environment; and
calculate an overall loss value based on a scene reconstruction loss value in combination with a cross-entropy loss value, the scene reconstruction loss value calculated based on differences between pairs of the respective ones of the simulated images and the corresponding respective ones of the captured digital images, the cross-entropy loss value calculated based on whether the application of the discriminative model is able to correctly classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images”.

Regarding to claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images as either having been generated based on the 3D model or captured in the real environment; and 
Calculating an overall loss value based on a scene reconstruction loss value in combination with a cross-entropy loss value, the scene reconstruction loss value calculated based on differences between pairs of the respective ones of the simulated images and the corresponding respective ones of the captured digital images, the cross-entropy loss value calculated based on whether the application of the discriminative model is able to correctly classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images”.

Regarding to claim 22, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images as either having been generated by the means for simulating or captured in the real environment; and
means for calculating an overall loss value based on a scene reconstruction loss value in combination with a cross-entropy loss value, the scene reconstruction loss value calculated based on differences between pairs of the respective ones of the simulated images and the corresponding respective ones of the captured digital images, the cross-entropy loss value calculated based on whether the means for applying the discriminative model is able to correctly classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images”.

Regarding to claim 26, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images as either having been generated based on the 3D model or captured in the real environment; and 
calculate an overall loss value based on a scene reconstruction loss value in combination with a cross-entropy loss value, the scene reconstruction loss value calculated based on differences between pairs of the respective ones of the simulated images and the corresponding respective ones of the captured digital images, the cross-entropy loss value calculated based on whether the application of the discriminative model is able to correctly classify the respective ones of the simulated images and the corresponding respective ones of the captured digital images”.

Claims 2-6 are allowed due to dependency of claim 1. Claims 9-13 are allowed due to dependency of claim 8. Claims 16-20 are allowed due to dependency of claim 15. Claims 23-25 are allowed due to dependency of claim 22. Claim 27 is allowed due to dependency of claim 26.

Closest Reference Found
Closest prior art made of record regards the Examiner’s 103 rejection includes Azernikov (US 20180028294 A1) in view of Agarwal (US 20130181989 A11), in view of Hong (US 20040155877 A1), and further in view of Peek (US 20160283833 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616